Citation Nr: 0534660	
Decision Date: 12/23/05    Archive Date: 01/10/06

DOCKET NO.  03-36 245	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Atlanta, Georgia


THE ISSUE

Entitlement to an effective date earlier than December 1, 
2002, for the award of additional benefits for a dependent 
spouse.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Yates, Counsel.


INTRODUCTION

The veteran served on active duty from August 1961 to August 
1964.

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2003 RO decision which added the 
veteran's spouse to his compensation award, effective 
December 1, 2002.  In June 2003, the veteran filed a notice 
of disagreement seeking an earlier effective date for this 
award.  In November 2003, the RO issued a statement of the 
case, and in December 2003, the veteran perfected his appeal 
herein.

In August 2004, the veteran testified at a Travel Board 
hearing before the undersigned Acting Veterans Law Judge 
designated by the Chairman of the Board to conduct that 
hearing pursuant to 38 U.S.C.A. § 7107(c) (West 2002).  A 
transcript of the hearing is of record.  


FINDINGS OF FACT

1. The veteran has been in receipt of VA disability 
compensation effective from January 1967.  A 30 percent 
disability rating (or more) has been in effect since January 
1969.

2.  The veteran married "RL" in October 1970.  He 
subsequently divorced "RL" in October 1978.

3.  The veteran and "RL" reunited in marriage in April 
1985.  

4. The veteran filed a claim on March 10, 1987, for the award 
of additional benefits for a dependent spouse.  His 
application included a certified copy of his marriage 
certificate.

5.  In November 2002, the veteran filed a second claim for 
the award of additional benefits for a dependent spouse.


CONCLUSION OF LAW

The assignment of an effective date of April 1, 1987, for 
additional compensation benefits for a dependent spouse is 
warranted.  38 U.S.C.A. §§ 5101, 5103, 5103A, 5107, 5110 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.114, 3.159, 3.401(b) 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking an effective date earlier than 
December 1, 2002, for the award of additional benefits for a 
dependent spouse.

The Board has reviewed all of the evidence in the veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, all of the evidence submitted 
by the veteran or on his behalf.  Rather, the Board's 
analysis below will focus specifically on what the evidence 
shows, or fails to show, on the claim.  
An additional amount of compensation may be payable for a 
spouse and children where a veteran is entitled to 
compensation based on disability evaluated as 30 percent or 
more disabling.  38 U.S.C.A. § 1115 (West 2002); 38 C.F.R. § 
3.4 (b)(2) (2005).  

Except as provided in paragraph (a)(2) of this section, VA 
will accept, for the purpose of determining entitlement to 
benefits under laws administered by VA, the statement of a 
claimant as proof of marriage or dissolution of marriage, 
provided that the statement contains the date (month and 
year) and place of the event. 38 C.F.R. § 3.204(a)(1). VA 
shall require types of evidence described elsewhere if the 
claimant's statement on its face raises a question of its 
validity or the statement conflicts with other evidence of 
record. 38 C.F.R. § 3.204(a)(2).

A valid marriage may be established by various types of 
documentary evidence, to include a copy or abstract of the 
public record of marriage, or the original certificate of 
marriage.  38 C.F.R. § 3.205(a).  Furthermore, in the 
absence of conflicting information, proof of marriage, which 
meets the requirements of § 3.205(a) together with the 
claimant's certified statement concerning the date, place 
and circumstances of dissolution of any prior marriage, 
provided that such facts, if they were to be corroborated by 
record evidence, would warrant acceptance of the marriage as 
valid.  Where necessary to a determination because of 
conflicting information, proof of termination of a prior 
marriage will be shown by proof of death, or a certified 
copy or a certified abstract of final decree of divorce or 
annulment specifically reciting the effects of the decrees.  
38 C.F.R. § 3.205(b).

An additional award of compensation or pension for a 
dependent spouse is effective the latest of the following 
dates: (1) Date of claim. This term means the following, 
listed in their order of applicability: (i) Date of veteran's 
marriage, or birth of his or her child, or, adoption of a 
child, if the evidence of the event is received within one 
year of the event; otherwise. (ii) Date notice is received of 
the dependent's existence, if evidence is received within one 
year of the Department of Veterans Affairs request. (2) Date 
dependency arises. 38 C.F.R. § 3.401(b).

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by the 
VA, from a claimant, or his representative, may be considered 
an informal claim. Such informal claim must identify the 
benefit sought. Upon receipt of an informal claim, if a 
formal claim has not been filed, an application form will be 
forwarded to the claimant for execution. 38 C.F.R. § 3.155.

Historically, the veteran served on active duty in the Army 
from August 1961 to August 1964, and he has been in receipt 
of VA disability compensation effective from January 1967.  A 
30 percent disability rating (or more) has been in effect 
since January 1969.

The record reflects that the veteran married "RL" in 
October 1970, and subsequently divorced her in October 1978.  

In April 1982, the RO issued a decision which granted an 
apportionment claim for the veteran's two children living 
with his then ex-spouse, "RL".

In April 1985, the veteran and "RL" reunited in marriage.  

On March 10, 1987, the veteran filed a claim seeking the 
award of additional benefits for a dependent spouse, "RL."  
His application included a copy of their marriage 
certificate, dated in April 1985, which was stamped as a 
certified copy by the Veterans Administration.  His 
application specifically noted a new mailing address and the 
veteran's comment that "the whole family is back with me."  

In May 1987, the RO sent correspondence to the veteran's 
spouse requesting that she furnish a statement to the effect 
that she and the veteran were back together, and to terminate 
the prior apportionment.  The RO's notice was sent to the 
former address for the veteran's spouse.

No response was received to this request, and the RO did not 
send any follow-up letters to the veteran or "RL" regarding 
their status.

In November 2002, the veteran filed a Declaration of Status 
of Dependents, VA Form 21-686c, noting his re-marriage to 
"RL" in April 1985.  In April 2004, the RO awarded 
additional benefits for a dependent spouse, effective 
December 1, 2002.

The veteran is seeking an effective date earlier than 
December 1, 2002, for the award of additional benefits for a 
dependent spouse.

The Board concludes that the veteran and "RL" reunited in 
marriage in April 1985, as reflected by a certified copy of 
their marriage certificate which is in the file.  The veteran 
notified VA of the change in his marital status in March 1987 
when he submitted valid proof of the marriage.  Accordingly, 
the veteran is entitled to the award of additional benefits 
for his dependent spouse from April 1, 1987, the first day of 
the month following the filing of his claim. 38 C.F.R. § 
3.31.

The Board notes that there is no evidence of record 
indicating that the veteran had notified the RO that he had 
reunited with his spouse prior to March 10, 1987.  Therefore, 
a preponderance of the evidence is against entitlement to an 
effective date for payment prior to April 1, 1987.  

Since this claim is being granted, a discussion of VA's 
notice and duty to assist requirements is unnecessary.  


ORDER

An effective date of April 1, 1987, for the award of 
additional compensation benefits for a dependent spouse is 
granted, subject to the laws and regulations governing the 
award of monetary benefits.


	                        
____________________________________________
	M. E. LARKIN
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


